Exhibit 10.1 [LETTERHEAD OF METTLER-TOLEDO INTERNATIONAL INC.] PERSONAL / CONFIDENTIAL Mr. Robert F. Spoerry Wängirain 43 8704 Herrliberg Date November 30, 2010 Reference PB/em Direct Dial +41 44 9442285 Telefax +41 44 9442255 Remuneration 2011 Dear Robert, I herewith confirm your remuneration as Chairman for 2011 as follows: 1. Fixed Salary of CHF 400’000.00 per annum; effective January 1, 2011, payable in twelve equal monthly installments of CHF 33’333.35. No participation in cash incentive plans. 2. Your expense allowance is CHF 15'600.00 on a yearly base and will be paid out in monthly installments of CHF 1'300.00. We would like to recall adherence to the regulations contained in “Spesenreglementsergänzung Gruppenleitung” (edition of April 1997). 3. The insured salary in the Mettler-Toledo Fonds is as follows: · RetirementCHF 400’000.00 · Risk Coverage vested rights 4. The insured salary in the additional accident insurance is CHF 999’999.00. 5. The Notice Period is 3 months to the end of a month for both parties. Yours sincerely, /s/ Peter Bürker Peter Bürker Head Human Resources
